Argued November 27, 1939.
Richard Weglein was sheriff of Philadelphia County from the first Monday of January, 1932, until the first Monday of January, 1936. He appeals from a decree* in equity based on the Act of 1937, P. L. 284, 16 PS section 3694, considered in the appeal of Cunningham's Executors, a case that was argued with this appeal. For the reasons stated in the opinion filed in that case the Act cannot be applied to appellant.
The decree is reversed and the bill dismissed, costs to be paid by appellee.
* "1. That within 30 days hereof Richard Weglein shall account for in writing and turn over to the County Treasurer of the County of Philadelphia all moneys and securities, together with interest thereon or therefrom and together with profits or earnings from the purchase and sale of securities, in his possession, or under his control by reason of his incumbency as Sheriff of Philadelphia County.
"2. That within 30 days hereof Richard Weglein shall furnish the County Treasurer of the County of Philadelphia with a statement of the source from which such moneys were derived, and the name of the person or persons, if known, who are legally entitled to such moneys, and he shall also file a copy of such statement with the County Controller." *Page 316